   Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 1 of 26



              IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA
                                        No. 16-cr-10343-ADB
    v.

RICHARD M. SIMON




                   DEFENDANT RICHARD M. SIMON’S
                     SENTENCING MEMORANDUM




                                William W. Fick, Esq. (BBO #650562)
                                Daniel N. Marx, Esq. (BBO #674523)
                                FICK & MARX LLP
                                24 Federal Street, 4th Floor
                                Boston, MA 02110
                                (857) 321-8360
                                WFICK@FICKMARX.COM
                                DMARX@FICKMARX.COM

                                Counsel for Defendant Richard M. Simon
           Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 2 of 26



                                                  TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 3

          A.         Childhood and Education ........................................................................................ 3

          B.         Sales Experience Prior to Insys............................................................................... 3

          C.         Family Life and Challenges .................................................................................... 5

          D.         Work at Insys from 2012 to 2015 ........................................................................... 6

          E.         Employment After Insys ....................................................................................... 10

ARGUMENT ................................................................................................................................ 11

          A.         The “Organizer or Leader” Enhancement Is Inapplicable. ................................... 12

          B.         The “Loss” Guideline Yields an Excessive Advisory GSR.................................. 13

          C.         Just Punishment Does Not Require Any Lengthy Period of Incarceration. ......... 15

                     1.         Felony Conviction, Supervised Release, Restitution, and Forfeiture
                                Are, Themselves, Substantial Punishment. ............................................... 15

                     2.         Incarceration Would Cause Substantial Harm to Mr. Simon’s Mother,
                                Wife, and Children. ................................................................................... 18

          D.         Neither Specific nor General Deterrence Requires Incarceration......................... 22

          E.         Imprisonment Would Not Facilitate Any Required “Treatment.” ........................ 23

CONCLUSION ............................................................................................................................. 23

CERTIFICATE OF SERVICE ..................................................................................................... 24




                                                                     i
        Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 3 of 26



        Defendant Richard M. Simon respectfully submits this Memorandum and accompanying

letters from family, colleagues, and friends1 to assist the Court with sentencing.

                                         INTRODUCTION

        Rich Simon is a devoted husband, father, son, and brother. He is truly the anchor of his

family, providing daily care for his terminally ill mother, Susan; critical support to his wife, Lauri,

through her years of recurrent, debilitating anxiety; and stable guidance for his vulnerable young

sons, both of whom have struggled with emotional and cognitive challenges. He has no criminal

record. Following in his father’s footsteps, Mr. Simon built an honorable career in sales, working

for a series of well-established and respectable companies. Co-workers, many of whom have

remained lifelong friends, uniformly describe Mr. Simon as a mentor and colleague who was

consistently generous, honest, and ethical.

        In 2012, Mr. Simon made the worst decision of his life — to accept a job at Insys. At the

time when he joined the company as a district manager, the key elements of what the Court has

described as “reprehensible” corporate conduct — the Insys Speaker Program (“ISP”) and the

Insys Reimbursement Center (“IRC”) — had already been developed and implemented by more

senior executives and officers, such as co-defendants Michael Babich and Alec Burlakoff, who

have both sought to minimize their own criminal conduct and avoid personal accountability by

“cooperating down” against subordinates, like Mr. Simon, whom they recruited and managed at

Insys. Notably, when Mr. Simon joined the company, Insys did not provide him with any

management or compliance training, nor did it even have a compliance department or other

infrastructure until very late in his tenure.




1
  Home addresses and contact information, as well as the names of children, have been redacted
from the publicly filed letters. Counsel can provide unredacted copies to the Court upon request.


                                                  1
        Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 4 of 26



       Despite the pervasive problems at Insys, Mr. Simon genuinely believed in Subsys and the

tremendous relief that it could bring to patients suffering from breakthrough cancer pain. He even

encouraged his own father to ask his doctor about Subsys, as a possible way to ameliorate the

terrible pain of COPD in the years before his death. Mr. Simon worked diligently, comported

himself professionally, and marketed Subsys for its therapeutic benefits.

       Although Mr. Simon was ultimately promoted to “National Sales Director,” he never

served as an officer of the company, attended board meetings, worked from its headquarters, or

exercised meaningful corporate authority. And now, he stands convicted of racketeering

conspiracy, to sharing a collective intent to violate the law with others much more culpable,

including the most senior executives and officers at Insys, even as it remains unclear what, exactly,

Mr. Simon actually did to further those unlawful aims.

       Mr. Simon understands that he stands before the Court adjudged guilty of a very serious

offense. But with all respect to the jury’s verdict and the Court’s decision upholding it, Mr. Simon

should not be sentenced as the “face” of Insys, much less as a meaningful contributor to the broader

national opioid crisis that understandably commands public attention and outrage. In the

circumstances presented here, any sentence more severe than one year of incarceration for Mr.

Simon would far exceed what is necessary to accomplish the purposes of sentencing, given his

history, characteristics, and actual role at Insys. Probation supervision, mandatory restitution, and

appropriate forfeiture would, even by themselves, supply ample punishment.2




2
 Mr. Simon will separately address the government’s position on restitution, set forth in its filing
dated December 13, 2019 [DE 1035], which was supported by voluminous documentation that the
government disclosed by electronic file transfers made available on December 6, 9, and 13. Mr.
Simon will also separately address the government’s position on forfeiture, set forth in its filing
dated December 17, 2019 [DE 1050].


                                                 2
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 5 of 26



                                       BACKGROUND3

       A.     Childhood and Education

       Mr. Simon is 49 years old. Born and raised in New Jersey, he and his older brother,

Andrew, enjoyed a middle-class childhood in a comfortable home with both parents present. When

Mr. Simon was in sixth grade, he was diagnosed with ADHD and prescribed Ritalin to reduce

hyperactivity and help him to focus.

       Mr. Simon eventually “outgrew” those symptoms, overcame his learning disabilities, and

went on to graduate from high school in 1988 and college in 1993.

       B.     Sales Experience Prior to Insys

       After college, Mr. Simon followed in his father’s footsteps to work in sales. According to

his brother, Andrew:

       Throughout our lives our father was our moral compass. He had a strong position
       on good and bad, right and wrong, and dos and dont’s. After college graduation,
       Richard worked side by side with our father for a number of years and it is my
       observation that he became more and more like our father and that’s one of the
       highest compliments I can give.
        ...
       I do not see my brother through rose colored glasses and I know his faults. A lack
       of honesty and integrity are not among his faults. He is true to his word.

Andrew Simon Letter (A11).

       With that training, Mr. Simon went on to hold sales positions in a number of established

companies, including Bard Medical, Johnson & Johnson, and a medical device company called

Early Sense. Colleagues from those years remember him with affection and respect. Jessica Kroll,

who first met Mr. Simon at Johnson & Johnson, recalled:

       When I first met Richard at Johnson & Johnson, he was a sales representative and
       was involved in part of my interviewing process along with his manager. The


3
 The narrative in this section is a cursory synopsis based on the more extensive social history
contained in the PSR and accompanying letters.
                                               3
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 6 of 26



       position I was interviewing for was to be Richard’s counterpart, so he was given
       the opportunity to be involved in the interviews, give his opinion and approval of
       who he thought should be offered the position and ultimately recommended me for
       the job. We worked together for the better part of two years and during that time I
       found Richard to be a tremendous mentor for me with respect to learning the
       internal day to day requirements of the position, ensuring I provided the appropriate
       clinical benefits to psychiatrists in Southern California and that I continued to grow
       and improve my skill set as a sales representative, always resulting in positive
       reviews from our manager and HR team. Rich was always considered a mentor for
       our entire team and many of our teammates looked to him for advice and
       suggestions on how to be the best representatives we could be. We were a
       successful team that achieved top national rankings promoting our products for
       Johnson & Johnson doing things in a way that was always within the ethical and
       compliance rules we were taught.

Kroll Letter (A23). Jason Voegele, another colleague from Johnson & Johnson, expressed

similar sentiments:

       I currently work for Alkermes. I have been in the Pharma/Biotech industry for 24
       years. I worked with Rich in the first company, J&J. Rich became an immediate
       influence on me not just with his wit and humor but more so with his kindness and
       integrity.

       Rich and I worked together on multiple projects in which we were often faced with
       difficult people and plenty of opportunities to be selfish. Yes Rich is a nice guy,
       smart, funny, but what really stood out is his unwillingness to take shortcuts and/or
       to do anything that might be perceived as unethical.

       I could provide many examples of this but one clear case that I recall was when we
       had an opportunity to get a provider group to fully endorse [our] product thus
       increasing our sales. Being young and wanting to realize the benefits for us I never
       thought for a second beyond what looked like a sure thing for us. However Rich
       recommended that the organization take the time to evaluate the opposing view –
       our competition!

       I would tell you I couldn’t believe it but I was so overcome by the character of the
       act that I felt its impact much greater than the financial rewards I would certainly
       receive. There was nothing illegal about [seeking an endorsement from a provider
       group, but] he just made it a point to be overly ethical.

Voegele Letter (A26).

       A prominent theme in the letters from his former colleagues is that Mr. Simon was an

effective and dedicated salesperson, because he believed in the pharmaceutical products and

                                                 4
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 7 of 26



medical devices that he sold, often based on his own personal or family experiences. For example,

Patrick Watson, a former colleague from Johnson & Johnson, recalled Mr. Simon’s commitment

to marketing Risperdal as a treatment for schizophrenia, because he knew it “had a better side

effect profile,” “was more efficacious than any of the other products” on the market, and “would

make difference in the lives of patients” who suffered from mental illness. Watson Letter (A33).

Similarly, Michael Hawley, Mr. Simon’s former boss at C.R. Bard, described Mr. Simon as

“passionate about improving patient outcomes” and credits his successful sales of silver-coated

Foley catheters with avoiding countless infections “which saved lives and reduced significant pain

and suffering” for bedridden hospital patients. Hawley Letter (A31).

       C.      Family Life and Challenges

       Mr. Simon met his wife, Lauri in the mid-2000s at Johnson & Johnson. They started dating

and lived in Denver, Colorado. The pair later moved to Seal Beach, California, where they now

reside. They have two sons, Z (aged 11) and E (aged 7).

       Z has been diagnosed with ADHD, like his father before him. E was born after a difficult

pregnancy, during which Lauri was hospitalized for three months, and Mr. Simon was the primary

caregiver for Z. Possibly as result of his premature birth, E was slow to speak and has struggled

with certain developmental and emotional challenges. Mr. Simon plays an integral role in the care

and development of both boys.

       Over the years, Lauri, who also works in pharmaceutical sales, has suffered debilitating

episodes of major depressive disorder, generalized anxiety disorder, and panic attacks. One of the

primary reasons that Mr. Simon took the district sales manager job at Insys, which offered higher

pay than his prior position, was that Lauri’s anxiety became so debilitating that she was unable

able to work and needed to stay home. Mr. Simon had to support the entire family, financially and

emotionally. Since Mr. Simon’s indictment, despite her ongoing mental health struggles and while
                                                5
         Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 8 of 26



undergoing extensive psychiatric treatment, Lauri has had to return to full-time work in order to

support the family.

         Mr. Simon’s father passed away in 2014 after a long illness. Mr. Simon took many weeks

off work at Insys so that he could personally care for his sick father in Florida. After his father

died, Mr. Simon helped his mother to move to California so that he could care for her as well. She

is now battling terminal cancer, and Mr. Simon is her primary support.

         D.     Work at Insys from 2012 to 2015

         Mr. Simon went to work for Insys in 2012. Notwithstanding the verdict, the Court should

bear in mind that Mr. Simon genuinely believed in the efficacy and value of Subsys. And not all

of his day-to-day interactions with fellow Insys employees and doctors were tainted by fraud,

bribery, or other illegal conduct. Far from it. Indeed, Rich encouraged former colleagues and close

friends to work at Insys — something he never would have done had he thought the company was

crooked to its core. These people attest to his day-to-day diligence, professionalism, and good

faith.

         For example, Andrew Byars has been a friend of Mr. Simon for ten years and was a

colleague at Insys for two. Mr. Byars wrote:

         In 2011, I was hit by a car in Seal Beach and suffered a severe head injury. Rich
         observed the accident through a window while sitting with his wife in a restaurant
         and immediately rushed to help. Although I have no memory of the event, I
         understand from witnesses that I became disoriented and agitated after the injury.
         The paramedics relayed to me that Rich was able to calm me and help get me into
         the ambulance. Rich saved my life that day, and my family and I owe him a great
         debt of gratitude for his help. He was also the first person to visit me in the ICU
         after I woke from surgery and assisted me through nine months of grueling
         recovery.

         Rich and I stayed in frequent contact after I moved to Ohio in 2012. I recall several
         conversations in which Rich expressed excitement about working at Insys. He knew
         I had survived a battle with cancer in 2005, and suggested on several occasions that
         I consider applying for a job at Insys where I would be able to help cancer patients.
         He secured an interview for me, and I got the job starting as a District Manager. I
                                                  6
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 9 of 26



       was later promoted to Director of Marketing and worked at the corporate office
       after Rich had left the company. In a professional capacity, I never heard Rich
       suggest anything that could be deemed noncompliant. I started my job the same
       month that our first compliance officer was hired. As the compliance department
       began to develop oversight, policies were constantly changing to reflect
       circumstances or issues that arose. I observed Rich reinforce those emerging
       policies and mirrored them through his direction to the salesforce on conference
       calls and in one-on-one meetings. During conference calls, I frequently heard Rich
       defer and refer employees to the compliance department. One particular incident
       comes to mind in which I had a conversation with a physician who received a call
       from an insurance company and suspected some type of malfeasance that had
       occurred in the Insys reimbursement department. Concerned about the incident, I
       called Rich and he immediately urged me to report the event to the compliance
       department, which I did immediately by calling our compliance officer Danielle
       Davis. She indicated that an investigation would ensue and it would be handled
       internally.

       In private, we frequently talked about the DOJ investigation and he always advised
       me to stay compliant, emphasizing that the company was doing good things. The
       entire sales force were continuously reassured by our compliance department and
       the C-suite executives that the company was doing things by the books, and that we
       had nothing to be concerned about, despite what we may have read in the papers. It
       is the many conversations we had over the years discussing the right way to do
       things that makes it difficult to reconcile the Rich I know with a convicted felon.

Byars Letter (A21-22).

       Mr. Simon also recruited Jessica Kroll, his former colleague from Johnson & Johnson, to

join Insys. She explained:

       In 2013, Richard contacted me as he was being promoted to Director of Sales with
       Insys Therapeutics and as a result, his Regional Sales Manager position would be
       available. He called me and shared what an exciting opportunity it would be to work
       for Insys. Insys was marketing an amazing product for the treatment of
       Breakthrough Cancer Pain. This was very important to me as my sister was
       suffering from Stage 4 breast cancer at the time and I thought it would be a huge
       opportunity for me, in a small way, to help many patients like her. He believed I
       would make a great sales manager as well and would recommend me for an
       interview if I was willing to make that step in my career.
       ....
       Upon my hire, Richard once again acted as a mentor to me in my first management
       role. He helped me with product knowledge, getting up to speed with my new team
       and provided me daily support so I could perform at the highest level. He at no time
       ever put me in a situation where I felt I was compromising myself, my team or the
       company ethically in any way. With over 15 years of experience in medical device

                                                7
         Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 10 of 26



         and pharmaceutical sales I believe I would have known if I was being directed to
         do anything that would be outside the lines in any way.

         I was heartbroken and devastated to learn he was indicted and later convicted of
         RICO for his part in working at Insys. I know firsthand from my interactions with
         Richard both with J&J and Insys that his goal was always to do what was best for
         our physicians and their patients and to never try to harm anyone for his own
         benefit.

Kroll Letter (A23-24).

         Toni Paskoski, hired by Insys in December 2014, went on to fill Rich’s role as National

Sales Director. He recalled:

         Never once did Richard direct, advise anyone on conference calls or email
         correspondence with our sales team to commit any of the allegations presented in
         the case against him. He attended meetings with my team of which he conducted
         himself with integrity . . . .

         My background is 20 years in the Pharmaceutical industry, 5 years in Finance prior
         . . . Rich and I had exchanges of one on one meetings discussing my progress and
         tactical ideas of successfully managing my direct reports. Every conversation was
         within compliance of normal practice within our industry.

Pakoski Letter (A27).

         Treatment providers have expressed similar respect for Mr. Simon’s professionalism and

ethics. For example, Philip R. Matthews, DO, of Integrative Pain Management in Bellevue, WA,

wrote:

         I was on the speakers’ bureau for Insys in 2013-2014. I got to know Mr. Simon
         since he was regional sales manager for the area where I work.

         I had several professional meetings with him when the sale of Subsys, the
         sublingual fentanyl spray, was discussed. As a sales manager, he, at no time,
         communicated, directly or indirectly, that I should prescribe Subsys for any reason
         other than for which it was FDA approved. . . for breakthrough pain in opioid
         tolerant cancer patients. Nor did he ever communicate that Insys would reward me
         in any way if I were to increase my prescribing of Subsys.

         Mr. Simon has always been appropriately professional with me. If there had been
         any effort by him to incentivize me to increase my prescription writing for Subsys,



                                                 8
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 11 of 26



       or to prescribe it for other medical indications, I would have refused and quit the
       job. I never had to.

Matthews Letter (A40).

       Bonnie Wilensky, a Clinical Nurse Specialist in pain management who interacted with Mr.

Simon over the course of two years, wrote:

       Although my contact with Richard Simon was limited, all of our interactions were
       professional. I was never pressured by Mr. Simon to over prescribe or consider
       prescribing Subsys inappropriately outside the labeled recommendations. My
       experience with Richard Simon was considerate of my practice and the safest use
       of Subsys for the management of severe breakthrough pain related to cancer.

Wilensky Letter (A41).

       Finally, even Dr. Judson Somerville, whom the government did not call as a witness but

sought to vilify from afar, presents more favorably than the caricature painted at trial. In his lengthy

letter to the Court, Dr. Somerville offers the following observations and comments, which merit

special attention:

       Richard Simon is an honest, hardworking, and caring person. In all my interactions
       with Richard, when he worked for Insys and marketed Subsys, he never did
       anything that I considered illegal, unethical, or detrimental in any way to my
       patients.
       ....
       With rare exception patients who came to see me had previously been prescribed
       opioids for chronic pain, and many had used Actiq, a major competitor of Subsys.
       (Both were expensive, branded drugs.) Actiq is essentially a lollipop with fentanyl,
       the same active ingredient in Subsys. Before Subsys came to market, I considered
       Actiq to be the best option, because it (like Subsys) allows the transmucosal
       delivery of opioids directly into the bloodstream through the membranes in the
       mouth cavity. That process avoids initial metabolism in the liver, providing more
       medication to the blood stream with faster and more powerful relief. But Actiq also
       had many problems. First, putting a potentially dangerous drug in lollipops that
       children may be tempted to try (especially when they see their parents using them)
       is not something that I wanted to promote. Indeed, there have been deaths reported
       from accidental ingestion of Actiq by children. Second, the lollipops were loaded
       with sugar and causing significant damage to the teeth of patients, many of whom
       were too poor to afford any dental care. Third, after prolonged use, many of my
       patients found that they could not tolerate Actiq, which irritated the insides of their
       mouths. Other doctors who prescribed Actiq had the same issues.

                                                   9
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 12 of 26




       Subsys did not have any of these same problems. It was also much more effective,
       because it had a much higher bioavailability (absorption) of fentanyl in the blood
       stream. As a result, I could prescribe a lower dose of Subsys and provide the same
       (or better) pain relief than a higher dose of Actiq. Many of my Subsys prescriptions
       were Actiq switches. All the patients for whom I prescribed Subsys had tried other
       opioid pain medications and had inadequate pain relief or side effects at doses need
       to achieve adequate pain relief. In fact, that was Richard’s primary pitch for
       Subsys. Richard never did any “hard sell” for Subsys, and he never pressured me
       to prescribe – much less to prescribe in a way that I felt was illegal, unprofessional,
       or not in the best interest of my patients. In our discussions, he was always balanced
       and truthful. Richard believed in Subsys, championed its benefits, and encouraged
       me to use it instead of Actiq, which he and I both considered an inferior product.

       Of importance, I frequently prescribed Subsys long before Insys asked me to be a
       speaker.

       That it was so effective and safe when prescribed correctly is why I agreed to speak
       for Insys. Over the years, I have had many opportunities to speak for
       pharmaceutical companies, including manufacturers of opioid products. I mostly
       declined those invitations, because I did not believe in the products, even some that
       I prescribed for lack of any better options. I chose to speak about Subsys, because
       in my experience, it helped my patients to control their chronic pain. Insys paid me
       to talk about Subsys, but I never said anything that I did not believe, and Richard
       never encouraged me to say anything untrue or misleading. I used the money that
       I earned from Insys to support my medical practice. Operating two offices and
       paying staff is expensive. Additional revenue allowed me to spend more time with
       more patients.

Somerville Letter (A42-45).

       E.      Employment After Insys

       After being charged in this case, Mr. Simon found it difficult to secure employment. He

devoted substantial time to caring for his sons while his wife works but also started a home-based

consulting business, initially providing services to a company owned by friends called BeBG

(Bedore Business Group) and more recently assisting Marketplace Managers, a startup that seeks

to help brands to rid themselves of counterfeit competitors on Amazon and other marketplaces.

                                               ***




                                                 10
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 13 of 26



       This information, and the additional letters submitted with this Memorandum, demonstrate

that Mr. Simon and the conduct underlying his conviction are both far more complex and nuanced

than the evidence presented at trial, much less the bare verdict.

                                          ARGUMENT

       A criminal penalty must be “sufficient, but not greater than necessary, to comply with the

purposes of sentencing.” 18 U.S.C. § 3553(a). Here, fair consideration of the offense in light Mr.

Simon’s history and characteristics compels the conclusion that any substantial period of

incarceration would be unwarranted.

       The Court is required to compute the Guideline Sentencing Range (“GSR”) as a “starting

point and the initial benchmark.” Gall v. United States, 528 U.S. 38, 49 (2007). Based on the

calculations in the draft PSR, adjusted to account for the Court’s decision to vacate the Controlled

Substance Act predicates, Probation will likely take the position that the advisory GSR is 121-151

months (level 32, CHC I), while Mr. Simon contends that the properly calculated GSR is 78-97

months (level 28, CHC I).

       Whatever GSR the Court adopts, the Guidelines are not the sole factor, nor even the first

among the many factors, that Congress has commanded the courts to apply in section 3553(a). The

Court “may not presume that the Guidelines range is reasonable,” rather it must “make an

individualized assessment based on the facts presented.” Id. at 50. Indeed, “the Guidelines are only

one of the factors to consider . . . and 3553(a) directs the judge to consider sentences other than

imprisonment.” Id. at 59. The Supreme Court has emphasized that the “Guidelines are not only

not mandatory on sentencing courts; they are also not to be presumed reasonable.” Nelson v.

United States, 555 U.S. 350, 352 (2009) (per curiam) (emphasis in original).

       Thus, district courts are now required to consider whether the Sentencing Commission’s

underlying policy results in an advisory GSR that is unreasonably high. See United States v.
                                                 11
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 14 of 26



Kimbrough, 552 U.S. 85, 109 (2007); United States v. Boardman, 528 F.3d 86, 87 (1st Cir. 2008);

United States v. Martin, 520 F.3d 87, 93-94 (1st Cir. 1998).

          The First Circuit has elaborated on the meaning and breadth of the so-called “parsimony

principle” in United States v. Rodriguez, 527 F.3d 221 (1st Cir. 2008). It stressed that the Supreme

Court’s ruling in Kimbrough requires a “more holistic inquiry” and that “section 3553(a) is more

than a laundry list of discrete sentencing factors; it is, rather, a tapestry of factors, through which

runs the thread of an overarching principle.” Id. at 228. That overarching principle is to “impose a

sentence sufficient but not greater than necessary.” Id. In reaching a decision on what constitutes

an appropriate sentence, the district court should “consider all the relevant factors” and “construct

a sentence that is minimally sufficient to achieve the broad goals of sentencing.” Id. (emphasis

added).

          A.     The “Organizer or Leader” Enhancement Is Inapplicable.

          Mr. Simon objects to the proposed application of a 4-level “role” enhancement on the basis

that he was an “organizer or leader of criminal activity that involved five or more participants.”

While Mr. Simon held supervisory titles at Insys, that is not what determines whether the

enhancement applies. As the Commentary to the Guidelines makes clear, “title . . . [is] not

controlling” in this determination. U.S.S.G. § 3B1.1, cmt. 4. The key question is whether Mr.

Simon was a manager or supervisor with respect to criminal conduct, specifically. See United

States v. Al-Rikabi, 606 F.3d 11, 14 (1st Cir. 2010) (explaining that enhancement requires “in

committing the offense . . . [defendant] exercised control over, managed, organized, or

superintended the activities of at least one other participant”) (emphasis added); United States v.

Prigmore, No. 93-cr-10276, 1996 U.S. Dist. LEXIS 11695, at *1, *8-*9 (D. Mass. Aug. 7, 1996)

(declining to apply enhancement and distinguishing “corporate control” from “criminal control”).

He was not.
                                                  12
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 15 of 26



       The evidence at trial showed that the true “leaders and organizers” of the conspiracy were

Alec Burlakoff and Mike Babich, not Mr. Simon. Mr. Simon’s admonitions for sales

representatives to reach agreements with doctors about the number of prescriptions they expected

to write were standard sales practices for any industry, and there was no evidence of intent or

instruction to encourage bribes, fraudulent conduct, or medically unnecessary prescriptions. The

government did not present testimony from any doctors or sales representatives who knew or

worked with Mr. Simon that he engaged in any fraud. Nor was there any evidence that Mr. Simon

had any managerial role relating to the IRC. Indeed, when upholding the verdict on the basis that

a rational jury could have found that Mr. Simon “had knowledge of and approved the fraud being

perpetrated by the IRC,” the Court acknowledged the absence of evidence that he “directed or

supervised IRC personnel” and explained that direct supervisory involvement “was unnecessary

to find that he was a knowing and willing co-conspirator.” DE 1028 at 32.

       Accordingly, without the 4-level role enhancement, the total offense level should be 28,

which yields an advisory GSR of 78-97 months (CHC I).

       B.      The “Loss” Guideline Yields an Excessive Advisory GSR.

       The proposed “loss” guideline in this case, driven by total Medicare claims for non-cancer

patients from co-conspirator doctors, bears no rational relation to Mr. Simon’s individual

culpability.

       More generally, the structure of the “loss” or “fraud” guideline, see U.S.S.G. § 2B1.1, and

the decision to employ notions of financial loss to measure moral culpability have long been

criticized by courts and commentators alike. See, e.g., United States v. Parris, 573 F. Supp. 2d

744, 745 (E.D.N.Y. 2008) (concluding that the loss guidelines “have run so amok that they are

patently absurd on their face” and imposing a sentence 25 years below the low end of the

guidelines); United States v. Adelson, 441 F. Supp. 2d 506, 509 (S.D.N.Y. 2006) (criticizing
                                               13
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 16 of 26



“inordinate emphasis” on loss as measure of culpability unexplained by Sentencing Commission);

United States v. Ranum, 353 F. Supp. 2d 984, 990 (E.D. Wis. 2005) (observing that “[o]ne of the

primary limitations of the guidelines, particularly in white-collar cases, is their mechanical

correlation between loss and offense level”); United States v. Emmenegger, 329 F. Supp. 2d 416,

427-28 (S.D.N.Y. 2004) (recognizing that the loss guidelines “place undue weight on the amount

of loss involved in the fraud,” which is “a relatively weak indicator of the moral seriousness of the

offense or the need for deterrence”).

       The problem with high GSRs that have weak and unexplained correlations to the

sentencing goals of section 3553(a) has been exacerbated by the “unplanned upward drift” of

white-collar sentences in recent years. See Frank O. Bowman III, Pour Encourager Les Autres?

The Curious History and Distressing Implications of the Criminal Provisions of the Sarbanes-

Oxley Act and the Sentencing Guidelines Amendments That Followed, 1 OHIO STATE J. CRIM. L.

373, 387 (2004). The loss guideline fails to measure a host of factors that may be important and

serve as bases for mitigating punishment. See Allan Ellis, John R. Steer, Mark Allenbaugh, At a

Loss for Justice: Federal Sentencing for Economic Offenses, 25 CRIM. JUST. 34, 37 (2011); see

also United States v. Ovid, No. 09-CR-216 (JG), 2010 U.S. Dist. LEXIS 105390, at *4 (E.D.N.Y.

Oct. 1, 2010) (“[T]he fraud guideline, despite its excessive complexity, still does not account for

many of the myriad factors that are properly considered in fashioning just sentences, and indeed

no workable guideline could ever do so.”).

       Sentencing Commission data also reflect what can only be described as broad judicial

discomfort with guideline sentences in cases under the fraud guideline. In Q3 of 2019, for example,

within-guideline sentences were imposed in just 43.6 percent of fraud cases. See Table 10,

available   at    <https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-



                                                 14
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 17 of 26



sentencing-statistics/quarterly-sentencing-updates/USSC_Quarter_Report_3rd_FY19.pdf>.

Meanwhile, sentences reflecting a downward variance comprised 33.2 percent of fraud cases. See

id., Table 18.

       C.        Just Punishment Does Not Require Any Lengthy Period of Incarceration.

       Even a short sentence of incarceration in federal prison would be unnecessary to reflect the

seriousness of Mr. Simon’s role in Insys’s illegal activities, to promote respect for the law, and to

provide “just punishment” as required by § 3553(a)(2)(A).

                 1.    Felony Conviction, Supervised Release, Restitution, and Forfeiture
                       Are, Themselves, Substantial Punishment.

       While it is easy to become inured to enormous custodial sentences in the federal system, a

federal felony conviction is, itself, a severe penalty, particularly for a non-violent offense by an

individual with no criminal history whatsoever. Mr. Simon has endured, and will continue to

suffer, humiliation, stress, and financial devastation that he scarcely could have imagined before.

Courts have recognized that myriad severe collateral consequences attach to a federal felony

conviction, which can amount to a kind of “civil death.” United States v. Nesbeth, 188 F. Supp. 3d

179, 181 (E.D.N.Y. 2016) (lengthy opinion detailing collateral consequences of conviction in

imposing non-incarceration sentence).

       Probation supervision as part of a required term of supervised release is also meaningful

punishment. As the Supreme Court noted in Gall v. United States, 552 U.S. 38 (2007), probation

supervision amounts to a “substantial restriction of freedom.” Id. at 595. As one judge of this

district observed in one of the first sentencing hearings conducted after Gall:

       Gall recognized for the very first time in a very long time that probation is not
       nothing, that there are substantial restrictions on an individual’s freedom in
       probation, that we can structure a probationary sentence that meets all the purposes
       of sentencing, and that is entirely appropriate. This was one of the things that the
       guidelines ignored, and the guidelines dramatically changed from preguideline


                                                 15
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 18 of 26



       practice and which the Supreme Court is essentially saying we can now look at
       again.

United States v. Ramos, 04-CR-10275 (D. Mass. 2008) (excerpt of sentencing transcript filed with

Judgment, DE 62) (ordering probationary sentence for substantial oxycontin trafficking). The

district court’s observations at sentencing in United States v. Prosperi, 686 F.3d 32 (1st Cir. 2012),

also deserve attention:

       I think it is very difficult at times, for those of us who are judges or prosecutors or
       lawyers, to put ourselves in the shoes of a person with no prior experience with the
       criminal justice system who finds himself or herself accused of a crime. I do not
       think, sometimes, we fully recognize the anguish and the penalty and the burden
       that persons face when called to account, as these men are, for the wrong they have
       committed.

Id. at 343-44 (upholding sentence of probation with six months’ home confinement and 1,000

hours of community service where the district court calculated the GSR as 87-108 months after

conviction at a lengthy trial on over 100 felony counts of false statements and fraud related to the

“Big Dig” project).

       Notably, the Guidelines have been roundly criticized for always resulting in ranges that

include incarceration and failing to include criteria to make an “in / out” determinations.4 Post-



4
  The Sentencing Reform Act called for courts to consider probationary penalties as a distinct type
of sentence with independent value, not merely a “lenient” option to be used only in extraordinary
cases. Congress directed the Sentencing Commission to “promulgate . . . guidelines . . for use of a
sentencing court in determining the sentence to be imposed in a criminal case, including . . . a
determination whether to impose a sentence to probation, a fine, or a term of imprisonment.” 28
U.S.C. § 994(a)(1)(A) (emphasis added). Congress further directed sentencing judges, “in
determining whether to impose a term of imprisonment,” to “consider the factors set forth in
section 3553(a).” 18 U.S.C. § 3582(a) (emphasis added). Thus, Congress intended the courts to
first determine whether to imprison, considering probation as one of the “kinds of sentences
available.” 18 U.S.C. § 3553(a). The Guidelines offer no option that does not include a term of
imprisonment; no combination of offense level and criminal history category excludes the
possibility of imprisonment. By contrast, the (now advisory) sentencing table excludes probation
as an option in many cases. As a result, the percentage of federal defendants sentenced to a purely



                                                 16
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 19 of 26



Booker, the Court is now directed to consider all of “the kinds of sentences available” by statute,

18 U.S.C. § 3553(a)(3), even if the “kinds of sentence . . . established [by] the guidelines” zones

recommend only a prison term. See Gall, 552 U.S. at 59 & n.11. Congress directed the Commission

to “insure that the guidelines reflect the general appropriateness of imposing a sentence other than

imprisonment in cases in which the defendant is a first offender who has not been convicted of a

crime of violence or an otherwise serious offense,” and the “general appropriateness of imposing

a term of imprisonment on a person convicted of a crime of violence that results in serious bodily

injury.” 28 U.S.C. § 994(j). Congress issued this directive, because “sentencing decisions should

be designed to ensure that prison resources are, first and foremost, reserved for those violent and

serious criminal offenders who pose the most dangerous threat to society,” and “in cases of

nonviolent and nonserious offenders, the interests of society as a whole as well as individual

victims of crime can continue to be served through the imposition of alternative sentences, such as

restitution and community service.” Pub. L. No. 98-473, § 239, 98 Stat. 1987, 2039 (1984) (set

forth at 18 U.S.C. § 3551 note). Mr. Simon is plainly not a “violent and serious offender” who

“pose[s] the most dangerous threat to society.”

       Finally, the amounts of restitution and forfeiture likely to be imposed in this case will be

many multiples of the total compensation paid to Mr. Simon by Insys, far exceeding the assets he




probationary sentence declined from approximately 48% in 1984 to 6.2% by 2007. U.S.
Sentencing Commission, 2 The Federal Sentencing Guidelines: A Report on the Operation of the
Guidelines System and Short-Term Impacts on Disparity in Sentencing, Use of Incarceration, and
Prosecutorial Discretion and Plea Bargaining 376 fig. 14 (1991); U.S. Sentencing Commission,
2007 Sourcebook to Federal Sentencing Statistics 27 fig. D. (2007). Rather than providing courts
with a range of prison and non-prison alternatives as Congress had intended, the Commission
instead inexplicably dismissed probation as a “very lenient” punishment that rarely would be used,
with predictable and unfortunate results evident in the United States’ escalating incarceration rate.


                                                  17
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 20 of 26



has today or any conceivable future earnings. And because California is a “community property”

state, Mr. Simon’s wife has very limited options to protect her own assets and future earnings as

an innocent spouse who is responsible for two young children. Simply put, this case will crush the

Simon family financially, and the debt obligation that accompanies the judgment will burden them

for the rest of their lives. This inevitable and devastating element of punishment warrants special

weight and consideration in the Court’s sentencing analysis.

               2.      Incarceration Would Cause Substantial Harm to Mr. Simon’s Mother,
                       Wife, and Children.

       The Court should carefully consider the adverse impact that any period of incarceration

would have on Mr. Simon’s mother, wife, and children. While the Guidelines generally discourage

departure or variance based on family ties and responsibilities, see U.S.S.G. § 5H1.6, the Court is

not bound by that policy, and even that harsh provision recognizes an adjustment may be

appropriate where, as in this case, incarceration “will cause a substantial, direct, and specific loss

of essential caretaking, or essential financial support, to the defendant’s family.” Id., cmt. 1(B)(i).

       Mr. Simon’s mother, Susan, is terminally ill. She described her situation and the

importance of her son’s constant presence and care:

       I am 76 years old and am living without a lobe of my right lung and without a
       bladder due to two major cancer operations. Richard takes me to my chemotherapy
       appointments, my surgeries and my visits with my surgeons and oncologist. He was
       instructed on how to care for my stoma and apply the bags that collect my urine
       now that I no longer have a bladder. He has done so on several occasions when I
       was unable to do so myself. After my most recent surgery to correct a complication
       from one of those operations, he stayed with me and was prepared to do anything
       necessary to care for me. He went with me to physical therapy and came daily to
       help me walk and attempt to regain my strength. I am severely hearing impaired
       even with 2 hearing aids. He is my second pair of ears at all important visits and
       conversations. I am dependent upon him for so many things that it will be an
       extreme hardship for me if he isn’t here. He does my food shopping, puts my things
       away, helps with my laundry, picks up my medications that are ordered from a local
       pharmacy near his house, does most of my house cleaning, brings me meals, walks
       my service dog when I am unable, fixes my TV and computer, assists with my
       banking, visits with me so I have some company and conversation, and so many
                                                  18
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 21 of 26



       other things it is impossible to list them all. I use City of Hope (a large Cancer
       Hospital here in California), and can’t change venues at this late stage. I have many
       more nodules in my lungs that can change at any time, and have developed another
       recently. I now have new complications that will require major surgery and need
       his presence. My cancer was apparently in remission once my bladder and other
       internal organs were removed. Unfortunately, my cancer has now spread to my
       lymph nodes and I am undergoing chemotherapy once again with only a 50%
       chance of it working to buy me some time. There is no cure. Richard is my
       transportation to and from chemotherapy, and stays with me for the 7-8 hours of
       the infusions. He is my caregiver and my emotional support. He is a co-occupant
       of my apartment in order for him to be able to live with me to help with my care.
       Without him I wouldn’t even try to extend my life. I may have to die alone if he is
       sentenced to prison. He is my health care advocate. I trust no other. I know he will
       arrange for hospice for me and insure I get the care I will need to remain
       comfortable and pass peacefully. He is needed to settle my final affairs when I pass
       away. I know he will carry out my wishes. There is no one else I trust more . . . .

       Although I have another son, Andrew, he lives in New Jersey with his wife and 3
       children. In the 5 years I have been in California, he has come here only a few
       times for a few days. Our relationship was strained for years and was the cause of
       our move to Florida. Our relationship can now be best described as cordial. I
       cannot move to New Jersey, and he cannot and will not come here for any length
       of time. He works long hours as a partner in his own business and I would be left
       with no support system at all.

Susan Simon Letter (A08-09)

       In addition, Mr. Simon’s wife, Lauri, suffers from major depressive disorder, severe

generalized anxiety disorder, and panic attacks. Sealed Ex. B (letters from Lauri’s doctors). These

conditions emerged earlier in Lauri’s life and have periodically recurred. Id. “Her symptoms affect

work activities, ability to cope with stress, and other aspects of daily living.” Id. Mr. Simon “has

been an essential member of her support network.” Id. Fears related to this case have “exacerbated

Mrs. Simon’s symptoms to the point that she required transcranial magnetic stimulation

treatments” and “is at risk for worsening mental condition with additional stress.” Id. Lauri

elaborated:

       With so much uncertainty in our lives right now, my treatment resistant anxiety
       disorder has again spiraled out of control. I’m doing everything I can to get better
       knowing I’m the only one of us capable of earning income right now. I’ve switched

                                                19
      Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 22 of 26



       medications many times over the last 3 years, my psychiatrist has even added an
       antipsychotic to my anti-depressant in an attempt to better control my anxiety and
       depressive symptoms, and I recently completed 36 sessions of daily TMS therapy
       (trans magnetic deep brain stimulation) and 10 sessions of Neurofeedback therapy,
       to try to “keep it together.”

       Even with the incredible amount of stress Rich has experienced during the last 3
       years since his indictment, and the extreme emotions he’s been dealing with after
       the conviction, Rich has managed to be the strong one. He’s the positive and
       hopeful partner in our marriage. He can't make the anxiety and depression go away;
       nothing seems to do that, but he helps me, and more importantly is now the primary
       caretaker for Z[ ] and E[ ]. Not only does he primarily care for them when I’m
       working in the afternoons and evenings, but also on some weekends when I just
       can’t get out of bed due to my depression or I’m unintentionally quick tempered
       and hurtful due to my anxiety. When needed, which is often, Rich completely takes
       over parenting and household responsibilities until I’m either finished with work
       and/or emotionally available to parent them properly.
       ....
       If Rich is sentenced to prison time, I am very concerned about his mom’s survival
       and quality of life. I am barely hanging on physically and emotionally trying to
       manage my full-time demanding career while parenting Z[] and E[] and Rich is still
       here offering his full support. There is no way I can take on the role Rich has as
       Susan’s primary caretaker; I'm just stretched way too thin. I don’t know how I will
       even manage to keep my job or parent Z[ ] and E[ ] intentionally like Rich and I
       have always done as a team.

Lauri Simon Letter (A05-06).

       Finally, the Simons’ young sons are uniquely vulnerable and needy, because they suffer

from developmental and emotional issues, like Mr. Simon did when he was a child. Lauri

explained:

       Z[ ] (now age 10) has combined ADD/ADHD and due to this, has struggled in
       school and with developing close friendships. Since Rich also had severe ADHD
       as a child, when Z[ ] started exhibiting some of the symptoms, Rich was
       instrumental in Z[]’s early diagnosis. Because of this, we were able to intervene
       early, Rich helped develop a “Section 504 Plan” with Z[]’s school so that the
       teachers would know how to work with him best with specific written plans. Once
       Rich helped get this implemented at Z[ ]’s school, Z[ ] went from having a C- in
       Reading his 3rd Grade Year to having A’s and B’s in 4th Grade, and now Straight
       A’s with 2 A+’s on his latest 5th Grade Report Card.

       In addition to being instrumental in getting Z[ ]’s grades back on track, Rich worked
       and continues to work with Z[] to make sure he’s no longer bullied at school. It’s

                                                20
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 23 of 26



       amazing to me how Rich connects with Z[ ] so naturally and they talk so openly.
       Rich has helped Z[ ] learn how to stand up for himself and when Z[ ] started
       implementing Rich’s advice, the kids who were bullying Z[ ] finally stopped. Rich
       connects with both Z[ ] and E[ ] in a way that somehow seems just perfect for
       whatever age and stage they’re in. Z[ ] is our deep communicator, like Rich. Z[ ]
       opens up to Rich and tells him about his struggles at school, seeks Rich’s help when
       he needs it. Z[ ] also enthusiastically opens up to Rich after school to tell him about
       the good parts of his day.

       E[ ] (now age 7) is not our communicator, to say the least. Possibly due to him
       being born premature, E[ ] was slow to speak, had problems articulating his words
       correctly, and needed speech therapy for 3 years. Now his speech issues are minor,
       but he is still our quiet one, getting angry and acting out instead of communicating
       how he feels.

       While Rich was in Boston at the trial, E[] significantly regressed with his
       communication. I could tell he was angry, but when I would try to talk with him,
       he would have temper outbursts. Neither Z[] nor E[] know about the case yet, so he
       wasn’t dealing with anything painful. He was simply missing Rich’s love and
       influence and not understanding why he had to be gone so long. Z[], who’s our
       carefree, talkative, social one, started to withdraw emotionally and have anger
       outbursts at home.

       When Rich came back home, even though Rich was dealing with the emotions of
       just having been found guilty and clearly was not his usual self, he was able to
       connect emotionally again with both Z[] and E[]. Z[]’s emotions became stable
       again almost immediately. He had his devoted Daddy back to talk to in depth about
       his feelings, his highlights from the day at school, and confiding about issues with
       friends that Rich had always helped him talk through. E[]’s anger outbursts became
       significantly less frequent.
       ....
       Rich has contributed so positively to Z[] and E[]’s childhood. Rich is truly an
       amazing father that connects with our kids in a way I can’t. Especially since they
       are boys and they’ll be entering the pre-teen years before we know it, I can’t even
       imagine the negative impact a prison sentence will have on them during this crucial
       developmental phase of their young lives.

Lauri Simon Letter (A03-04).

       Individually and together, these unusual family circumstances militate against any period

of incarceration, certainly any prolonged sentence.




                                                 21
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 24 of 26



       D.      Neither Specific nor General Deterrence Requires Incarceration.

       Imprisonment is not necessary to protect the public or to deter Mr. Simon from similar

crimes in the future, as required by § 3553(a)(2)(B) and (C). Mr. Simon has no prior criminal

history, and he will never work in pharmaceutical sales again.

       The very fact of federal prosecution will also serve the interest in general deterrence.

Nobody looking at what Mr. Simon has experienced, the pain inflicted on his family, and the

obstacles he will face in the future could mistakenly conclude that his participation in Insys’s

crimes was anything other than extremely serious or that they should engage in similar conduct.

To the extent the government contends that the Court must “send a message” given the severity of

corporate misconduct at issue and the extensive resources devoted to its investigation, that

“message” is broadcast loud and clear by the prosecution, convictions, and bankruptcy of the

company itself, all of which received significant public attention. As a matter of basic fairness, the

most severe punishment should be reserved for the most culpable individuals, those senior

executives and officers who devised and directly benefitted from the scheme. It would be unjust

for Mr. Simon to shoulder the brunt of that burden. Life as he knew it is already demolished, and

no purpose would be served by prolonging his incapacitation gratuitously, especially at the

expense of the vulnerable family members who depend on him.

       Moreover, there are no data to suggest that a longer sentence would have any marginally

greater general deterrent effect. Empirical research consistently has shown that “increases in the

severity of punishments do not yield significant (if any) marginal deterrent effects.” Michael

Tonry, Purposes and Functions of Sentencing, 34 CRIME & JUST. 1, 28 (2006). “Three National

Academy of Science panels . . .reached that conclusion, as has every major survey of the evidence.”

Id.; see also Zvi D. Gabbay, Exploring the Limits of the Restorative Justice Paradigm, 8 CARDOZO

J. CONFLICT RESOL. 421, 447-48 (2007) (“[C]ertainty of punishment is empirically known to be a
                                                 22
          Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 25 of 26



far better deterrent than its severity.”). Research regarding white-collar offenders in particular

(presumably, the most rational of potential offenders) found no difference in the deterrent effect

of probation and that of imprisonment. See David Weisburd et al., Specific Deterrence in a Sample

of Offenders Convicted of White Collar Crimes, 33 CRIMINOLOGY 587 (1995); see also Gabbay,

supra, at 448-49 (“[T]here is no decisive evidence to support the conclusion that harsh sentences

actually have a general and specific deterrent effect on potential white-collar offenders.”). On the

other hand, a substantial body of evidence establishes that “crime-reducing aspects of

imprisonment are considerably negated by crime-enhancing ones.” Todd Clear, Backfire: When

Incarceration Increases Crime, The Unintended Consequences of Incarceration (Vera Inst. 1996).

          E.     Imprisonment Would Not Facilitate Any Required “Treatment.”

          Mr. Simon plainly does not require any “treatment” of the sort that a Bureau of Prisons

placement would uniquely facilitate under § 3553(a)(2)(D). This factor, then, would counsel

against any prison sentence. Indeed, as the Sentencing Commission staff has recognized, non-

incarcerative sentences “divert offenders from the criminogenic effects of imprisonment which

include contact with more serious offenders, disruption of legal employment, and weakening of

family ties.” U.S. Sentencing Commission, Staff Discussion Paper, Sentencing Options Under the

Guidelines 19 (Nov. 1996).

                                           CONCLUSION

          For the foregoing reasons, if this Court is inclined to sentence Mr. Simon to any period of

incarceration, rather than an extended term of probation, it should sentence him to no more than

one year in custody to be followed by an appropriate term of supervised release, and it should

impose mandatory restitution and forfeiture in amounts to be determined. No fine should be

imposed because restitution and forfeiture obligations are likely to far exceed Mr. Simon’s ability

to pay.

                                                  23
       Case 1:16-cr-10343-ADB Document 1074 Filed 12/18/19 Page 26 of 26



                                              Respectfully submitted,

                                              RICHARD M. SIMON

                                              By his attorneys,

                                              /s/ William W. Fick
                                              William W. Fick, Esq. (BBO #650562)
                                              Daniel N. Marx, Esq. (BBO #674523)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              WFICK@FICKMARX.COM
                                              DMARX@FICKMARX.COM




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on December 18, 2019.

                                              /s/ William W. Fick




                                                24
